BEATTY, Justice.
This case arises out of an automobile accident. The plaintiff, Blane Marshall, appeals from a jury verdict rendered in favor of the defendant, Ann Marie Healy. We affirm.
On May 19, 1984, Marshall and Healy were involved in a two-car accident in Mobile, Alabama. The evidence presented at trial showed that at the time of the accident the defendant was making a permissible right turn on red at an intersection. Prior to making the turn, the defendant testified, she observed the plaintiff’s vehicle approximately the distance of two football fields down the street. Upon making the turn, she immediately changed into the left lane in order to turn left at an upcoming street. Her vehicle traveled 50 feet in the left lane before being struck in the rear by the plaintiff's vehicle, which had changed from the right lane to the left lane. Marshall testified that the defendant pulled out directly in front of him while he was traveling at a speed of 25 m.p.h. He said that, in an effort to avoid hitting the defendant, he switched lanes but was still unable to avoid the defendant’s vehicle. It was also brought out during the trial that Marshall had earlier stated in his deposition that at the time of the accident he was “cruising,” listening to some music, and just “mellowing out” before going to work. The jury returned a verdict in favor of the defendant, and the court rendered a judgment on that verdict. The plaintiff appeals, contending the verdict was not supported by the evidence.
A jury verdict is presumed correct and will not be disturbed on appeal on the ground that it is contrary to the evidence unless it is without supporting evidence or is so contrary to the evidence as to be clearly wrong and unjust. Harris v. Meadows, 477 So.2d 374, 374 (Ala.1985); Guthrie v. McCauley, 376 So.2d 1373, 1374 (Ala.1979). From the aforementioned facts, there was ample evidence from which the jury could rightly conclude that the plaintiff was either not paying attention or was going too fast at the time of the accident. Therefore, we affirm the judgment in favor of the defendant.
AFFIRMED.
TORBERT, C.J., and MADDOX, ALMON and HOUSTON, JJ., concur.